 In the Matter of ATLAS TACKCORPORATIONandFABRICATED METALWoRKERS' LOCALINDUSTRIAL UNION No. 71, AFFILIATED WITH THEC. I. O.Case No. C-709.-Decided October 8, 1938Hardware Manufacturing Industry-Settlement:stipulation providing for re-instatement and back pay and withdrawal of recognition of company-dominatedunion-Order:entered onstipulation-Discrimination:charges of,dismissedas to 8 employees.Mr. Bernard J. Donoghue,for the Board.Bingham, Dana c Gould,byMr. Lawrence M. LombardandMr.John T. Hayes,of Boston,Mass.,for the respondent.Mr. Liam Donlon,of Boston,Mass.,for the Union.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Fabricated MetalWorkers' Local Industrial Union No. 71, affiliated with the C. I. 0.,.herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the First Region(Boston,Massachusetts), issued its complaint dated May 27, 1938,.against Atlas Tack Corporation, Fairhaven, Massachusetts, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearingthereon were duly served on the respondent and the Union.Therespondent did not file an answer to the complaint.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent dominated and interfered with theformation of two labor organizations among its employees knownas Employee's Metal Workers Association of the Atlas Tack Corpo-ration and Atlas Employee's Association, respectively; that althoughthe Union was the representative for the purpose of collective bargain-9 N. L. R. B., No. 18.107 108NATIONAL LABOR RELATIONS BOARDing of amajority of the respondent's employees in an appropriateunit, the respondent refused to bargain collectively with it as theexclusiverepresentative of its employees ; that the respondent termi-nated the employment of 35 named employees and` refused to rein-state 32 of them, because they engaged in activities for the Union;and that the respondent, by threats and acts of intimidation, re-strained, coerced, and interfered with its employees in the exerciseof their rights guaranteed in Section 7 of the Act.On June 14, 1938, the Regional Director notified the respondentand the Union that the hearing had been postponed indefinitely.On June 23, 1938, the respondent, the Union, and counsel for theBoard entered into a stipulation in which the respondent waived ahearing and agreed to the facts concerning the nature and scopeof its business and the terms of- an order which the Board couldenter in the case upon its approval of the stipulation.This stipula-tion provides as follows :Upon charges duly filed by the Fabricated Metal Workers'Local Industrial Union No. 71,1affiliated with the Committee forIndustrialOrganization, (hereinafter called theUnion) 73Tremont Street,Boston, Massachusetts,by Michael F. Widman,Jr., accredited agent and, representative of said Union,for thispurpose, A. Howard Myers,RegionalDirector of the NationalLabor Relations Board, (hereinafter called N. L. R. B.) actingpursuant to authority grantedin Section10. (b) of the NationalLaborRelationsAct, approved July 5, .1935, (hereinafter calledthe Act) and acting pursuant'to its Rules and Regulations,Series1,as amended, issued' its Complaint and Notice of Hearing onthe 27th dayof May,1938, against"theAtlas Tack Corporation,Fairhaven, Massachusetts, hereinafter called the Respondent.The Charge as Amended, Complaint, Notice of Hearing, anda copy of the Rules and Regulations of the N. L. R. B., Series 1,as amendedApril 27, 193`6, were duly served upon'the Respond-ent and upon the Union on the 28th day of May, 1938, in accord-ance with saidRules,and Regulations, which hearing was tobegin at 9: 30 A. M. on June 16, 1938, in the Civil Service Room,U. S. Post Office Building, New Bedford, Massachusetts.It is hereby stipulated and agreed by and between the Re-spondent, the Union and Bernard J. Donoghue, attorney for theN. L. R. B. as follows :1.The Respondent is and has been since January 30, 1920, acorporation organized under and existing by virtue of the lawsof the State of New York, and registered or licensed to do busi-ness in The Commonwealth of Massachusetts on March 120920,having its principal office and place of business in the Town of DECISIONS' AND ORDERS109-Fairhaven, County of Bristol, Commonwealth of Massachusetts,and is now and has continuously been engaged in the operationof a plant in the Town of Fairhaven, County of Bristol, Com-monwealth of Massachusetts, in the manufacture and sale of ageneral line of tacks, small nails, rivets, burrs, eyelets, metalbuttons, bottle caps and other products.2.The Respondent in the course and conduct of its businessand in the operation of its Fairhaven Plant causes and has con-tinuously caused large quantities of wire, sheet metal, copper,steel,wood, paper, felt, leather, coal, lard oil, cutting oil, brass,aluminum, paints, varnishes, shellac, enamel, and other materialsand products used by it in the manufacture of its finished prod-ucts to be purchased and transported in interstate and foreigncommerce from and through states of the United States otherthan The Commonwealth of Massachusetts, including particu-larly:New York, Illinois, Ohio, West Virginia, Connecticut,Rhode Island and New Jersey, to the Fairhaven Plant in TheCommonwealth of Massachusetts, and causes and has continu-"ously caused large quantities of its finished products, includingshoe eyelets; fuse plug rivets, clothing buttons, crowns or bottle'caps, nails, rivets, burrs, shoe hooks, staples, tacks, tufting but-tons, furniture nails, paper and wood boxes, and miscellaneousitems manufactured and produced by, Respondent to be sold,transported and distributed in interstate and foreign commercefrom the Fairhaven Plant in The Commonwealth of Massachu-setts, to, into and through states of the United States other thanThe Commonwealth of Massachusetts, including particularlyNew York, Mississippi, Pennsylvania, Illinois and Ohio, and to,into and through foreign countries, including Cuba, Argentina,Brazil, South Africa and England.3.The-Respondent maintains branch factories in Waterbury,Connecticut, and Cleveland, Ohio, and branch-offices in Chicago,Illinois, Cleveland, Ohio, New York City, Waterbury, Connecti-cut, and Detroit, Michigan, and has representatives in manyother of the principal cities of the United States.The Respond-ent has an export office located at New York City.During thecalendar year ending December 31, 1937, the net sales of theRespondent amounted to $2,005,093.48 and the cost of goods soldfor the same period was $1,466,270.48.During this period ap-proximately 95 per cent of the raw materials used at the Fair-haven Plant of the Respondent were received or imported fromstates other than Massachusetts or from foreign countries andapproximately 87 per cent of the products of the FairhavenPlant of the Respondent were exported or sent out of Massa- 110NATIONAL LABOR RELATIONS, BOARDchusetts to other states or foreign countries.The Respondentadmits that it is engaged in interstate commerce and agrees notto contest the jurisdiction of the N. L. R. B. in this proceeding.4.The Union is a labor organization as defined in Section 2,subsection (5) of the Act.5.The respondent and its officers, agents, successors and as-signs shall:(a)Not discourage membership in the Fabricated MetalWorkers' Local Industrial Union No. 71, affiliated with theC. I. O. or any other labor organization of its employees bydiscrimination in regard to hire or tenure of employment.(b)Not in any manner interfere with, restrain or coerce itsemployees in the exercise of their rights to self organization, toform, to join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7of the Act.(c)At no time recognize the Employees Metal Workers Asso-ciation of the.Atlas Tack Corporation or the Atlas Employee'sAssociation as labor organizations as said term is defined in theAct. (It is understood, however, the Respondent may recognizetheAtlasEmployee'sAssociationasapurelysocialorganization.)(d)Offer to re-employ immediately the following employeeswithout loss of seniority :William DurfeeLionel BeaupreAlbertDeForgeArnold SylviaManuel DeTerraAlfred FoisySarah LeBaronGeorge RebelloMary GloriaMaisie EllisAlexander LeBoeufRoseWestgateA. J. PachecoHenry RoderickJoseph AmaralThomasSt.GermainAlbert PflugMaurice LangevinIt is understood that, in so, far as business conditions warranteither at the present time or in the future, such persons shallbe reinstated to their former positions, but where business con-ditions do not warrant, such persons shall be employed in anyof the departments of the Respondent's operations at the Fair-haven Plant where work is available without prejudice to theirseniority or other rights and privileges until such time as theycan be reinstated to their former positions.All such persons DECISIONS AND ORDERS111shall be paid at the rate prevailing for the work which they areemployed to perform.(e)Pay immediately either directly or through the RegionalDirector of the N. L. R. B. at Boston to the followingpersonsas back pay the sums of money indicated opposite theirrespective names :LouisManganelli_____ $60.00Rose Westgate-------- $60.00WilliamMitchell----- 170.00A. J. Pacheco ---------75.00William Smith_______ 60.00Henry Roderick-------75 00WilliamDurfee______ 75.00Joseph Amaral________75.00LionelBeaupre_______75.00Thomas St Germain___75.00AlbertDeForge______75.00Albert Pflug ----------75.00ArnoldSylvia________75.00Maurice Langevin -----75 00ManuelDeTerra_____75.00Norman Morse --------75.00AlfredFoisy_________75.00Ada Pittsley__________60.00SarahLeBaron______60.00Arthur Rishton_______75L 00GeorgeRebello_______75.00Ernest Camara_______75.00MaryGloria_________60.00Eliseo Albertini______-75.00MaisieEllis__________60.00EllaDenham_________60.00Alexander LeBoeuf___75.00(f)Offer to re-employ when work is available, on a preferen-tial basis, the following :Norman MorseErnest CamaraAda PittsleyEliseo AlbertiniArthur RishtonElla DenhamIt is understood that the Respondent shall, when and if suchwork becomes available, give preference to said persons in call-ing back employees to their former positions or to other posi-tions which in the judgment of the Respondent any of said per-sons (not already reemployed by the Respondent) are capableof performing until such time as they can be reinstated to theirformer positions, said persons, when so employed, to be paid atthe prevailing rate for the work which they are employed toperform.(g) Recognize the Union as the sole bargaining agent and ex-clusive representative of all employees of the Respondent at theFairhaven Plant, except executives, office workers, supervisoryemployees and tack makers (hereinafter called the Unit) forthe purposes of collective bargaining within the meaning ofSection 9 (b) of the Act, and reduce to writing and sign any andall understandings reached by and between the Respondent andtheUnion in negotiations in regard to wages, hours, workingconditions and other conditions of employment.(h) Immediately post notices, signed for and in behalf ofthe Respondent by its duly authorized officer or agent, in con- 112NATIONAL LABOR RELATIONS BOARDspicuous places throughout Respondent's plant, and maintainsuch notices for a period of 30 consecutive days, incorporatingparagraph' 5 (a), (b) and (c) hereof, and shall notify the Re-gional Director, N. L. R. B., at.Boston, Massachusetts, in writ-ing within 40 days.from this date of its compliance with thisStipulation and Agreement.6.Respondent and the Union waive all rights to a hearing asset forth in Sections 10 (b) and (c) of the Act..7.This Stipulation, along with the Charge as Amended,Complaint, Notice of Hearing, Rules and Regulations of theN. L. R. B. may be introduced as evidence by filing them withthe Chief Trial Examiner of the N. L. R. B. in Washington, D. C.8.Upon this Stipulation, if approved by the N. L. R. B., anorder may forthwith be entered by said N. L. R. B. and by theappropriate Circuit Court of Appeals waiving further noticeof the application therefor, and waiving all rights under Section10 (f) of the Act, incorporating the terms of Paragraph 5, sub-paragraphs (a), (b), (c), (d), (e), (f), (g) and (h) hereof.On June 27, 1938, the Board issued its order approving the saidstipulation and transferring the case to the Board for the purpose ofentry of a decision and order by the Board pursuant to the saidstipulation.-On June 28, 1938, pursuant to the terms of the stipulation, copiesof the stipulation, the charge, as amended, the complaint, notice ofhearing, National Labor Relations Board Rules and Regulations-Series 1, as amended, were made part of the record in the case bybeing filed with the Chief Trial Examiner of the Board at Washing-ton, D. C.As the stipulation made no provision for the disposition of thecases, of Earl Robinson, Frank DeSouza, Joseph Hickman, GeorgeBarrett,Winifred Andrews, Bernard Schatz, John Haywood, andLaura Correia, the complaint, in' so far as it relates to them, will bedismissed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York - corporation, having its principaloffice and place of business in Fairhaven, Massachusetts. It is en-gaged in the manufacture and sale of a general line of tacks, smallnails, rivets, burrs, eyelets, metal buttons, and bottle caps.The re-spondent maintains branch factories in Waterbury, Connecticut, andCleveland, Ohio. DECISIONS AND ORDERS113;The principal raw materials used by the respondent in its opera-tions at the Fairhaven Plant are wire, sheet metal, copper, steel,wood, paper felt, leather, coal, lard oil, cutting oil, brass, aluminum,.paints, varnishes, shellac, and enamel.During the year 1937, about95 per cent of these materials were shipped to the respondent's plantfrom points outside the State of Massachusetts.During the same-year the respondent's net sales amounted to $2,005,093.48 and the'cost of the goods sold was $1,466,270.48.During the same year about87 per cent of the finished products of the Fairhaven Plant were-shipped to States other than the State of Massachusetts and to-foreign countries.We find that the operations of the respondent at its Fairhaven,.Massachusetts Plant constitute a continuous flow of trade, traffic, and,commerce among the several States and with foreign countries.II.THE UNIONFabricated MetalWorkers' Local Industrial Union No. 71, affili-ated with the Committee for Industrial Organization, is a labor-organization admitting to membership employees of the respondentat its Fairhaven, Massachusetts, Plant.III.THE APPROPRIATE UNITWe find that all employees of the respondent at the FairhavenPlant, except executives, supervisory employees, and tack makers,,constitute a unit appropriate for the purposes of collective bargain-ing, and that such unit insures to the employees the full benefit oftheir right to self-organization and collective bargaining and other-wise effectuates the policies of the Act._IV.REPRESENTATION OF THE MAJORITY WITHIN THE APPROPRIATE UNITWe find that on June 17, 1937, a majority of the employees in theappropriate unit designated the Union as their representative for thepurposes of collective bargaining with the respondent; and that onthat date and at all times thereafter, the Union was the representativefor the purposes of collective bargaining of a majority of the re-spondent's employees in the appropriate unit.By virtue of Section9 (a) of the Act, therefore, the Union was the exclusive representativeof all the respondent's employees in the said unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment. 114NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National . Labor Relations Boardhereby orders that Atlas Tack Corporation, Fairhaven, Massachusetts,and its officers, agents, successors, and assigns shall :(a)Not discourage membership in the Fabricated Metal Workers'Local Industrial Union No. 71, affiliated with the C. I. 0., or anyother labor organization of its employees by discrimination in regardto hire or tenure of employment; -(b)Not in any manner interfere with, restrain, or coerce its em-ployees in the exercise of their rights to self-organization, to form, tojoin or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act;(c)At no time recognize the Employee's Metal Workers Associa-tion of the Atlas Tack Corporation or the Atlas Employee's Asso-ciation as labor organizations as said term is defined in the Act;(d)Offer to reemploy immediately the following employees with-out loss of seniority :William DurfeeMaisie EllisLionel BeaupreAlexander LeBoeufAlbert DeForgeRose WestgateArnold SylviaA. J. PachecoManuel DeTerraHenry RoderickAlfred FoisyJoseph AmaralSarah LeBaronThomas St.GermainGeorge RebelloAlbert PflugMary GloriaMaurice LangevinIn so far as business conditions warrant either at the present time orin the future, such persons shall be reinstated to their former posi-tions, but where business conditions do not warrant, such persons shallbe employed in any of the departments of the respondent's operationsat the, Fairhaven plant where work is available without prejudice totheir seniority or other rights and privileges until such time as theycan be reinstated to their former positions.All such persons shallbe paid at the rate prevailing for the work which they are employedto perform; DECISIONS AND ORDERS115(e)Pay immediately either directly or through the Regional Di-rector of the Board at Boston, Massachusetts, to the following per-sons as back pay the sums of money indicated opposite their respec-tive names :Louis Manganelli_________ $60.00Rose Westgate -------- $60. 00William Mitchell ---------- 170. 00A. J Pacheco ---------75.00William Smith ------------60.00Henry Roderick -------75 00William Durfee-----------75 00Joseph Amaral________75.00Lionel Beaupre___________75. 00Thomas St Germain___75. 00Albert DeForge-----------75.00Albert Pflug ----------75.00Arnold Sylvia -------------75.00Maurice Langevin_____75. 00Manuel DeTerra----------75.00Norman Morse --------75 00Alfred Foisy--------------75.00Ada Pittsley -----------60 00Sarah LeBaron -----------60. 00Arthur Rishton_______7a 00George Rebello------------75.00ErnestCamara_______75.00Mary Gloria______________00 00Elisco Albertini_______75 00Maisie Ellis______________60.00EllaDenham---------60.00Alexander LeBoeuf_______75.00(f)Offer to reemploy when work is available, on a preferentialbasis,the following :Norman MorseErnest CamaraAda PittsleyElisco AlbertiniArthur RishtonElla DenhamThe respondent shall, when and if such work becomes available, givepreference to said persons in calling back employees to their formerpositionsor to other positions which in the judgment of the respond-ent any of said persons (not already reemployed by the respondent)are capable of performing until such time as they can be reinstated totheir 'former 'positions, said persons, when so employed, to be paidat the prevailingratefor the work which they are employed toperform ;(g) Upon requestrecognizethe Unionas the solebargaining agentand exclusive representativeof allemployees of the respondent atthe Fairhaven plant, except executives, office workers, supervisoryemployees and tack makers for the purposes of collective bargainingwithin themeaning of Section9 (b) of the Act, and reduce to writ-ing and sign any and all understandings reached by and between therespondent and the Union in negotiations in regard to wages, hours,working conditions, and other conditions of employment;(h) Immediately post notices, signed for and in behalf of therespondent, by its duly authorized officer or agent, in conspicuousplaces throughout respondent's plant, and maintain such notices for aperiod of thirty (30) consecutive days, incorporating paragraph 5(a), (b), and (c) hereof, and notify the Regional Director for theFirst Region (Boston, Massachusetts), in writing within ten (10)days from this date of its compliance with this order.134068-39-vol Ix--9 116NATIONAL LABOR RELATIONS BOARDAnd it is further ordered that the complaint, in so far as it per-tains to the cases of Earl Robinson, Frank DeSouza, Joseph Hick-man, George Barrett,Winifred Andrews, Bernard Schatz, JohnHaywood, and Laura Correia, be, and it hereby is, dismissed.MR. DONALD WAKEFIELD SMrrxtook no part in the considerationof the above Decision and Order.